Citation Nr: 0801948	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's claim of service connection for tinnitus was 
granted by the RO in an October 2005 rating decision and is 
no longer in appellate status.

In October 2007, the veteran submitted additional evidence to 
the Board.  A waiver of consideration of this evidence by the 
RO has been submitted.  Therefore, remand is unnecessary.  
38 C.F.R. § 20.1304 (2007).  

In his December 2005 substantive appeal, the veteran appears 
to raise a claim of entitlement to service connection for 
right ear hearing loss disability.  This matter is REFERRED 
to the RO for any appropriate action.  


FINDING OF FACT

The veteran has a left ear hearing loss disability that is 
related to acoustic trauma incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing 
loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for certain specified 
diseases, including sensorineural hearing loss, shown to be 
manifested to a compensable degree within one year from the 
date of service separation. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he has a left ear hearing loss 
disability that is caused by exposure to acoustic trauma 
while serving in Vietnam.  A VA examination was conducted in 
November 2004 which showed that his pure tone thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz did not meet the 
criteria for a VA hearing loss disability.  However, his 
speech recognition score was at 92 percent, which qualifies 
as a disability under VA regulation.  The examiner 
determined, however, that it was less likely than not that 
this hearing loss was the result of any activity in the 
military.  The examiner's determination was based on the fact 
that there was no mention of impaired hearing in service; the 
air conduction responses revealed normal hearing; and that 
the loss at speech audiometry could be the result of aging 
(at 59 years).

Records from the veteran's private physician indicate that 
his hearing was examined in February 2002, March 2004, 
November 2005, and September 2007.  The pure tone thresholds 
noted on these evaluations do not show a hearing loss 
disability for VA purposes.  It is not clear whether speech 
recognition scores were gathered using the Maryland CNC test 
(the scores were significantly higher than that noted on the 
2004 VA examination, which was administered using the 
Maryland CNC).  Therefore, these scores will not be 
considered.  Thus, although the veteran's pure tone 
thresholds do not indicate the presence of a hearing loss 
disability, given the 92 percent speech discrimination score 
found on VA examination in 2004, the Board finds that a 
hearing loss disability is present in the left ear.  

The record establishes that the veteran was exposed to noise 
during service.  In this regard, it is noted that his 
military occupational specialty was that of a combat 
engineer.  And, as explained above, he does indeed have a 
left ear hearing loss disability.  The issue turns on whether 
the current disability results from in-service acoustic 
trauma.  There are conflicting opinions on this matter.  The 
VA examiner found that it was not due to in-service acoustic 
trauma, but rather to age, as mentioned above.  The veteran's 
private physician, on the other hand, found that the veteran 
had mild high frequency sensorineural hearing loss in the 
left ear and that this likely first began developing in 
Vietnam, slowly progressing.  The physician explained that 
the veteran's service medical records had not been reviewed, 
but that his opinion was based on the veteran's allegation 
that he had been exposed to loud gunfire (which is supported 
by the evidence of record).  The physician further stated 
that in order to establish a relationship between the 
veteran's hearing loss and service, an analysis would have to 
be made of his audiograms on entry and separation.

Unfortunately, an audiogram was not conducted at separation.  
Therefore, review of the service medical records would not be 
of further help in determining the etiology.  Thus, there are 
two equally valid opinions as to etiology of the veteran's 
hearing loss, one providing a link to service, and one 
finding no link to service.  Under these circumstances, the 
Board must resolve any doubt in favor of the veteran.  The 
Board concludes that service connection is warranted based on 
the private medical opinion.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is granted.      


ORDER

Service connection for a left ear hearing loss disability is 
granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


